McDERMOTT, Circuit Judge
(concurring) .
I concur in all of the opinion excepting the parenthetical statement to the effect that if the question of Mashburn’s agency was necessary for the decision of the ease, the court doubtless would decide that he was the agent of the elevator company. While I understand that such parenthetical statements are no more than the personal views of the judge writing the opinion, I think I should say that I am not in accord with this statement of the law of insurance. While I have not taken time from the study of questions which are material, to investigate carefully the law on this eoncededly immaterial point, my general understanding is that an insurance company may not cancel my policy of insurance by sending notice to the broker or soliciting agent with whom I placed the policy. Notice of cancellation must be brought home to the assured. Cooley’s Briefs on Insurance, §§ 4587, 4593, and cases cited. Where an agent is employed for the purpose of keeping property insured, he may have the power to accept a notice of cancellation in order to enable him promptly to place the insurance in another company. Such power is implied as a necessary incident to the object of the agency, to wit, keeping the property' insured. If the agent does not elsewhere place the insurance, the power to accept cancellation is not an incident of keeping the property insured, is not implied, and the notice should be given the assured or to one authorized by him to accept notice of cancellation, so that he may take the necessary steps to protect his property.